Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burleigh (US 4,613,544 A) in view of Furuya (JP2014061505A). Furuya is interpreted from an English machine translation, which has been placed in the application file.
With regards to claim 1, Burleigh discloses a waterproof, moisture-vapor permeable unitary sheet material (i.e., a film) comprising a microporous polymeric matrix made of polyethylene (i.e., a porous polyethylene membrane) filled with a hydrophilic material such as polyethylene oxide (i.e., hydrophilic polymer) within its pores (Burleigh: abstract; col. 2, lines 30-37; col. 3, lines 32-34; col. 4, lines 16-33; col. 5, lines 55-56; claim 1). The microporous polymeric matrix has a void volume (i.e., a porosity) of 10% to 85%, which overlaps the claimed range of at least 40% (Burleigh: col. 4, lines 12-15). The microporous polymer matrix also has a Gurley number of 5 to 1400, which overlaps the claimed range of less than 200 seconds (Burleigh: col. 12, lines 13-15). The formed waterproof, moisture-vapor permeable sheet material has a moisture vapor transmission rate (MVTR) of at least 1000 g/m2 per 24 hours, which overlaps the claimed range of an MVTR of greater than or equal to 2500 g/m2/day (Burleigh: col. 2, lines 39-44). The formed waterproof, moisture-vapor permeable sheet material also has an infinite Gurley number (i.e., encompassed by the range “greater than or equal to 1000 seconds) (Burleigh: col. 12, lines 15-17). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
Burleigh does not list a weight average molecular weight for its porous polyethylene, nor does Burleigh list a weight of its formed film. Therefore, Burleigh is not considered to disclose greater than 30% by weight of its porous polyethylene as having a weight average molecular weight of greater than 0.5 x 106 g/mol, or a film weight of less than 30 g/m2.
Furuya is directed to a moisture permeable waterproof membrane comprising 5% by weight or more of an ultrahigh molecular weight polyethylene having a molecular weight of 9 x 105 or more, the moisture permeable waterproof membrane being filled with a hydrophilic polymer to an amount of preferably 0.5 g/m2 or more (i.e., implies an overall film weight which must exceed 0.5 g/m2 or more, as the film weight is a combination of both the membrane and hydrophilic polymer) (Furuya – Translation: abstract; page 4, last paragraph, “The polyolefin…” through to page 5; page 6, third paragraph “The coating amount…”). Incorporation of the ultrahigh molecular weight polyethylene in the amount described promotes fibrillation, enabling the generation of pores (Furuya – Translation: page 4, last paragraph, “The polyolefin…” through to page 5). The weight of 0.5 g/m2 or more for the hydrophilic polymer is chosen from the viewpoint of improving gas permeability (Furuya – Translation: page 6, third paragraph “The coating amount…”). Furuya further teaches that it is possible to adjust the weight within a range that does not disturb the film more than necessary, such as 30 g/m2 or less, which is the same range as claimed (Furuya – Translation: page 6, third paragraph “The coating amount…”). Burleigh and Furuya are analogous art in that they are related to the same field of endeavor of moisture permeable waterproof materials formed of a polyethylene matrix filled with hydrophilic polymer. A person of ordinary skill in the art would have found it obvious to have selected the amount and type of ultrahigh molecular weight polyethylene of Furuya for the matrix polyethylene of Burleigh, and to have selected from the basis weight range implied by Furuya for the basis weight of the formed article of Furuya, in order to promote the generation of pores, improve gas permeability, and prevent disturbance of the film during formation ) (Furuya – Translation: abstract; page 4, last paragraph, “The polyolefin…” through to page 5; page 6, third paragraph “The coating amount…”). The ranges taught by Furuya (i.e., 5% by weight or more of a polyethylene with a molecular weight of 9 x 105 or more, and a basis weight of preferably 0.5 g/m2 or more, but also preferably 30 g/m2 or less) overlap the claimed ranges (i.e., greater than 30% by weight of a porous polyethylene having a weight average molecular weight of greater than 0.5 x 106 g/mol, and a film weight of less than 30 g/m2. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 2, the film of Burleigh and Furuya is substantially identical in composition to that of the claimed invention (see above discussion). A composition and its properties are inseparable. See MPEP 2112. Therefore, a person of ordinary skill in the art would have expected the film of Burleigh and Furuya to have the claimed maximum tensile strength ratio in two orthogonal directions of 0.5 to 2.0. Alternatively, Furuya teaches adjusting tensile strength via biaxial stretching (i.e., stretching in two orthogonal directions), and Furuya further teaches a desired tensile strength of 1 MPa to 35 MPa (Furuya – Translation: page 4, “Tensile strength” paragraph; page 5, “Step (III) is a step…”). A person of ordinary skill in the art would have found it obvious to have selected a tensile strength of 1 MPa to 35 MPa in two orthogonal directions, in order to improve the mechanical strength and handling properties of the resulting film (Furuya – Translation: page 4, “Tensile strength” paragraph; page 5, “Step (III) is a step…”). This gives a range for maximum tensile strength ratio of 0.029 (i.e., 1/35 = 0.029) to 35 (i.e., 35/1 = 35), which overlaps the claimed range of 0.5 to 2, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 3, the pores of the film of Burleigh and Furuya are depicted as completely filled with polymer (i.e., within the scope of “substantially all of the pores of the porous polyethylene membrane are filled with the hydrophilic polymer) (Burleigh: Fig. 1).
With regards to claim 4, the hydrophilic polymer is a polyurethane (Burleigh: claim 7).
With regards to claim 5, a person of ordinary skill in the art would have found it obvious to have selected a weight for the polyethylene matrix of 0.5 g/m2 or more but less than 30 g/m2, in order to provide improved gas permeability while also enabling proper film formation (see above discussion). This range overlaps the claimed range of less than 10 g/m2, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 6, the polyethylene matrix has a porosity of 10% to 85%, which overlaps the claimed range of at least 60%, thereby establishing a prima facie case of obviousness (see above discussion). See MPEP 2144.05.
With regards to claim 7, the polyethylene matrix has a Gurley number of 5 to 1400, which overlaps the claimed range of less than 60 seconds, thereby establishing a prima facie case of obviousness (see above discussion). See MPEP 2144.05.
With regards to claim 8, the film of Burleigh and Furuya is substantially identical in composition to that of the claimed invention (see above discussion). A composition and its properties are inseparable. See MPEP 2112. Therefore, a person of ordinary skill in the art would have expected the film of Burleigh and Furuya to have the claimed maximum tensile strength ratio in two orthogonal directions of 0.5 to 2.0. Alternatively, Furuya teaches adjusting tensile strength via biaxial stretching (i.e., stretching in two orthogonal directions), and Furuya further teaches a desired tensile strength of 1 MPa to 35 MPa  (Furuya – Translation: page 4, “Tensile strength” paragraph; page 5, “Step (III) is a step…”). A person of ordinary skill in the art would have found it obvious to have selected a tensile strength of 1 MPa to 35 MPa in two orthogonal directions, in order to improve the mechanical strength and handling properties of the resulting film  (Furuya – Translation: page 4, “Tensile strength” paragraph; page 5, “Step (III) is a step…”). This gives a range for maximum tensile strength ratio of 0.029 (i.e., 1/35 = 0.029) to 35 (i.e., 35/1 = 35), which overlaps the claimed range of 0.7 to 1.4, thereby establishing a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 9, Burleigh discloses coating the hydrophilic material onto the polyethylene matrix such that the pores of the matrix are sufficiently filled, and an amount of hydrophilic material on the surface of the sheet is left (i.e., hydrophilic polymer is applied to a side of a polyethylene membrane, which results in filling at least a portion of the pores and the formation of a cap) (Burleigh: col. 7, lines 33-47). However, the recited claim language is also considered product-by-process language. Such language does not limit the claim to the material steps recited, but rather, only the structure implied. See MPEP 2113. In the present case, the claimed structure includes a portion of the pores being filled and a cap formed of hydrophilic polymer. Burleigh and Furuya teach such a product.
With regards to claim 10, Furuya teaches that the amount of hydrophilic polymer relative to membrane material should be adjusted such that gas permeability and humidity permeability are good, but also such that the thickness of the resulting film is not excessive (Furuya – Translation: page 6, “The coating amount of the hydrophilic polymer…”). Such a balance between the amount of hydrophilic polymer and membrane material results in a film which blocks gas permeation, but also allows moisture to be easily passed (Furuya – Translation: page 6, “The hydrophilic polymer-processed polyolefin…”). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the amount of hydrophilic polymer relative to the polyethylene of the membrane, in order to improve gas permeability and humidity permeability, while also preventing the formation of excessive thickness (see above discussion). Furthermore, the amount of hydrophilic polymer relative to polyethylene of the membrane is a result-effective variable, in that it affects gas and moisture permeation (see above discussion). See MPEP 2144.05.
With regards to claim 11, the material of Burleigh and Furuya is used to form, for example, a garment (i.e., an article) (Burleigh: col. 7, lines 59-61).
With regards to claim 12, the material of Burleigh and Furuya is laminated to an exterior layer to form a garment (i.e., is a part of an article comprising one other layer that is laminated) (Burleigh: col. 6, lines 62-65).
With regards to claim 13, the other layer is a woven fabric formed of polyolefin fibers (i.e., considered both a textile layer and a polymer layer) (Burleigh: col. 6, line 65 through to col. 7, line 5).
With regards to claim 14, the other layer is a woven fabric (i.e., a textile layer) (Burleigh: col. 6, line 65 through to col. 7, line 5).
With regards to claim 17, the material of Burleigh and Furuya is used to form, for example, a garment (i.e., an article) (Burleigh: col. 7, lines 59-61).
With regards to claim 18, the garment is a rain coat (i.e., a coat) (Burleigh: col. 7, lines 59-62).
With regards to claim 19, the film is a part of a two-layer laminate for garment, and it therefore must necessarily be on either the exterior or not on the exterior of the garment (see above discussion). Alternatively, a person of ordinary skill in the art would have found it obvious to have used the film as an exterior layer of the garment as Burleigh suggest its use in a spill-resistant garment, and the film itself is waterproof (see above discussion).
With regards to claim 20, the garment is a raincoat (i.e., a waterproof garment) (Burleigh: col. 7, lines 59-62).


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Burleigh in view of Furuya as applied to claim 11 above, and in further view of Williams et al (US 2007/0124849 A1).
With regards to claim 15, Burleigh and Furuya teach an article as applied to claim 11 above. Although Burleigh teach the article in the form of a garment comprising a waterproof layer laminated to a textile layer, Burleigh and Furuya do not appear to specifically teach use of a continuous or discontinuous adhesive for the laminate (see above discussion).
Williams is directed to waterproof, breathable articles such as a glove (i.e., a garment) which comprise a waterproof and water vapor permeable material laminated to another layer via a continuous or discontinuous adhesive (Williams: para. [0003]-[0004], [0026], and [0055]). Williams notes that such adhesive layers are produced by a number of methods, “all of which are known to one skilled in the art” (i.e., continuous and discontinuous adhesive layers are well-known in the art), and they lead to improved adhesion between layers (Williams: para. [0055]). Burleigh, Furuya, and Williams are analogous art int hat they are related to the same field of endeavor of waterproof breathable laminates for garments. A person of ordinary skill in the art would have found it obvious to have laminated the two layers of Burleigh and Furuya using a continuous or discontinuous adhesive, in order to improve adhesion, and since such use of adhesive is well-known in the art (Williams: para. [0055]).
With regards to claim 16, a person of ordinary skill in the art would have found it obvious to have selected a thermoplastic polyurethane film adhesive (i.e., continuous thermoplastic adhesive) in order to provide moisture-curing capability, while also improving waterproofing, windproofing, and breathability (Williams: para. [0092]-[0093]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783